DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed. 
The following is a list of the closest prior art: 
Admitted prior art in the background section teaches attempting to boot from a bad device, logging the bad device, and continuing to boot (implying using a different device for boot).  The admitted prior art does not teach “[b]asic Input/Output System (BIOS) engine that is coupled to the memory system and the memory controller device, wherein the BIOS engine is configured to: . . . store, during the first initialization operations in a non-volatile storage subsystem in response to identifying the at least one unavailable memory device, respective unavailable memory device identifiers associated with each at least one unavailable memory device; and generate, during second initialization operations that are subsequent to the first initialization operations and based on the respective unavailable memory device identifiers stored in the non-volatile storage subsystem, a memory overlay that hides each at least one unavailable memory device from the memory controller device such that the memory controller device determines that the memory system does not include any unavailable memory devices during the second initialization operations” together with the other limitations of the independent claims as a whole.
Lu (US 2011/0113227) teaches automatically reordering the devices used for boot in response to a failed boot device which implies storing some identifier for the reordered boot devices in BIOS (which is in non-volatile memory in the teachings of Lu). Lu does not expressly teach hiding storage a memory overlay that hides each at least one unavailable memory device from the memory controller device such that the memory controller device determines that the memory system does not include any unavailable memory devices during the second initialization operations” together with the other limitations of the independent claims as a whole.
Intel (How Fault Resilient Booting (FRB) Works on Intel® Server Boards and Intel® Server Systems, 2017) teaches storing identifiers for processors that are used to hide failed processors during subsequent boot operations.  Combining this teaching using the KSR rationale “[k]nown work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art” was considered, but it was determined that this rationale did not bridge the gap between the teachings of the prior art and the claimed subject matter at least because the recited hiding of the memory devices from a memory controller using a memory overlay would not be obvious in view of the teaching of Intel.  Therefore Intel fails to render obvious the recited “[b]asic Input/Output System (BIOS) engine that is coupled to the memory system and the memory controller device, wherein the BIOS engine is configured to: . . . store, during the first initialization operations in a non-volatile storage subsystem in response to identifying the at least one unavailable memory device, respective unavailable memory device identifiers associated with each at least one unavailable memory device; and generate, a memory overlay that hides each at least one unavailable memory device from the memory controller device such that the memory controller device determines that the memory system does not include any unavailable memory devices during the second initialization operations” together with the other limitations of the independent claims as a whole.
Linnell (US 6,571,355) teaches determining that a storage device cannot be reached when the channel makes the device unreachable. See claim 4.  Linnell does not teach recited “[b]asic Input/Output System (BIOS) engine that is coupled to the memory system and the memory controller device, wherein the BIOS engine is configured to: . . . store, during the first initialization operations in a non-volatile storage subsystem in response to identifying the at least one unavailable memory device, respective unavailable memory device identifiers associated with each at least one unavailable memory device; and generate, during second initialization operations that are subsequent to the first initialization operations and based on the respective unavailable memory device identifiers stored in the non-volatile storage subsystem, a memory overlay that hides each at least one unavailable memory device from the memory controller device such that the memory controller device determines that the memory system does not include any unavailable memory devices during the second initialization operations” together with the other limitations of the independent claims as a whole.
WindowsClub (Reboot and Select proper Boot device error message on Windows computer, 2017) teaches a BIOS interface that prompts users to select a boot device and booting from the selected boot device.  See claim 6. Windows club does not teach the recited “[b]asic Input/Output System (BIOS) engine that is coupled to the memory system and the memory controller device, wherein the BIOS engine is configured to: . . . store, during the first initialization operations in a non-volatile storage subsystem in response to identifying the at least one unavailable memory device, respective unavailable a memory overlay that hides each at least one unavailable memory device from the memory controller device such that the memory controller device determines that the memory system does not include any unavailable memory devices during the second initialization operations” together with the other limitations of the independent claims as a whole.






Conclusion
The prior art made of record and is considered pertinent to applicant's disclosure.
Title
Document I.D.
Reason Included
System and method for regulating access to direct access storage devices in data processing systems
US 5428796 A
means responsive to a determination that said selected storage device is unavailable for access for listing said selected channel on the front queue for said selected storage device; and
Computer memory array control for accessing different memory banks simullaneously
US 5526507 A
Referring to FIG. 5, the single failed disk drive/channel will have its mask bit set high/true under the direction of the controller software. The relevant gates within G6 through G9 and G10 through G14 for the failed channel/drives will have their outputs determined by their "B" inputs, not their "A" inputs. "  Hill paragraph.Less...
Disk access method for delivering multimedia and video information on demand over wide area networks
US 5915094 A
The modern SCSI disk drives map the physical blocks on the disk to logical blocks. This mapping is done to hide the bad blocks on the disk. " paragraph 99
Fibre channel data storage system fail-over mechanism
US 6571355 B1
the first fibre channel, is "broken", or open, and becomes inoperative. The data stored in the entire portion of the set of disk drives coupled to the first disk channel is therefore unavailable until the inoperative first disk controller or inoperative disk drive is replaced. This is true with either the first channel or the second channel.
Selective automated power cycling of faulty disk in intelligent disk array enclosure for error recovery
US 20030093721 A1
A disk array storage system and error recovery method wherein recovery from disk errors is achieved using automated selective power cycling. Initially, identification is made of a faulty disk drive in the array that exhibits an error condition in which the drive fails to perform a requested operation. The faulty disk drive is selectively power cycled while power to other disk drives in the array is maintained. Following the power cycling sequence, the requested operation is retried.
Operating system update and boot failure recovery
US 20040153724 A1
[0048] If it is determined in step 230 that the watchdog timer has caused the boot, step 240 is bypassed and the boot counter assignments are not modified. This allows the operating system to determine that a fail-over has occurred when a disk fails and is no longer visible to the BIOS. If the watchdog timer has fired, in step 250 the BIOS reads the arc paths for all boot counters and validates that the disks and partitions are still present in the system. For all invalid arc paths, the count value is set to 0.times.F for that partition (see FIG. 9 second to last row).
Method for recovery of data
US 7296180 B1

ELECTRONIC EQUIPMENT AND BOOT METHOD, STORAGE MEDIUM THEREOF
US 20110113227 A1
"The BIOS drives the boot devices by using the driving parameters according to the driving sequence, so as to perform a system booting operation of the electronic equipment. When any one of the boot devices accomplishes the system booting operation, the BIOS adjusts a driving parameter corresponding to the boot device as a first order of the driving sequence, so that the boot device becomes a first selected system booting device." abstra

US 8452949 B1
"ooting an operating system from an externally attached storage device without forcing the user to change the boot order in the BIOS of a personal computer. The computer is booted from either an internal or external drive with removable media. A program that is resident on the removable media scans the computer system for any attached storage device with a bootable operating system. The user is shown a list of partitions on all attached devices with bootable operating systems and a user is prompted to pick one of the operating systems to boot. " Abstrac
DYNAMIC, AUTOMATED MONITORING AND CONTROLLING OF BOOT OPERATIONS IN COMPUTERS
US 20160210161 A1

"ypically, each computer attempts to boot sequentially from various storage devices, such as disks, in a boot order prescribed by a boot policy for that computer. There are many reasons a given computer may fail to boot properly from a given storage device in the boot order. For example, the storage device, or a communication link between the storage device and the computer, may have failed. Alternatively, the storage device may be powered-off, or be otherwise unavailable. "  paragraph 0002.  "If the boot fails, BIOS 526 attempts to boot from a second boot device (e.g., LUN2) listed in the boot order, and so on down the boot order until either an attempt to boot is successful or the boot order is exhausted." paragraph 0039.  "Thus, if BIOS 524 fails to reach POST completion, CIMC 520 generates an alarm/indicator and sends the alarm/indicator to fabric interconnect 212. BIOS 524 provides access to run-time attributes that indicate the availability of a given boot devices. The attributes can be used to prevent or continuously retry boot until the given boot device becomes available. For each boot device, the attribute can be set to “available” or “unavailable”. “Unavailable” means the boot device is not available, hence if attempted, boot will fail. “Available” means the boot device is known to be available from the perspective of the fabric interconnect 212. Hence, boot should succeed; however network conditions such as congestion may prevent the actual boot. " paragraph 0052
BMC FIRMWARE RECOVERY
US 20170322816 A1
"An image of the OS may be stored on a serial peripheral interface (SPI) storage device. In certain configurations, a fail-safe system of the BMC uses two SPI storage devices or a large single SPI storage device that can store two OS images. In those configurations, when the image from one of the SPI storage devices fails to boot, the selector is changed to boot from the second SPI storage device." paragraph 0017
CONTROLLER CONSOLIDATION, USER MODE, AND HOOKS IN RACK SCALE ARCHITECTURE
US 20180285123 A1
[0102] In one example, if a system takes more time to initialize the memory than expected, the chances are either the memory subsystem or the memory link has an error or that additional memory has been added to the system. Similarly, if the APIC ID changes, the core or the processor cache might have an error, and a Fault Resilient Boot (FRB) might be kicked to disable a core.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M KNIGHT whose telephone number is (571)272-8646.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on 571 272 4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PAUL M. KNIGHT
Examiner
Art Unit 2139



/PAUL M KNIGHT/Examiner, Art Unit 2139